                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                   AT LEXINGTON

ROY STILTNER,                              )
                                           )    CIVIL ACTION NO. 5:13-203
      Plaintiff                            )
                                           )
v.                                         )
                                           )    JUDGMENT
DeEDRA HART, Warden                        )
                                           )
      Defendant                            )
                                      *** *** *** ***

      In accordance with the opinion and order enter on this date, the Court hereby ORDERS

and ADJUDGES as follows:

      1) Stiltner’s amended petition under 28 U.S.C. § 2254 for a writ of habeas corpus (DE

          17) is DENIED;

      2) this judgment is FINAL;

      3) this matter is STRICKEN from the Court’s active docket; and

      4) the Court issues a certificate of appealability on a) the issue of whether Stiltner

          procedurally defaulted his claim that he received ineffective assistance of counsel at

          the time of his 1986 guilty plea on the state murder charge and b) the merits of the

          ineffective-assistance-of-counsel claim.

Dated October 21, 2019
